DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on October 20, 2021, and any subsequent filings. 
Claims 1-19 stand rejected.  Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Claim Objections
Claim 1 has been amended and the objection withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-5 have been amended and the prior rejections withdrawn.
Claim Rejections - 35 USC § 103
Claims 1-4, 6-14, and 16-19
Applicants' arguments filed October 20, 2021 have been fully considered but they are not persuasive.
In response to Applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to Applicants' argument that the claimed invention utilizes gravity and thus operates using different principles than Strand which can be operated in any orientation relying upon fluid forces (Remarks, Page 7/Paragraph 1 (hereinafter "Pg/Pr") – Pg8/Pr3), Strand discloses both that a preferred embodiment need not rely upon gravitational forces (Pg4/Pr19) and also that the use of gravitational forces to separate the particles was known in the art (Pg1/Pr4,5, Pg2/Pr8,9).  Nothing in Strand indicates fluid forces may not be combined with gravitational forces to effectuate separation rendering the claims obvious.  Further, Applicants provide no evidence to support that assertion that Strand discloses the aggregates are always within an acoustic standing wave (Remarks, Pg8/Pr2), yet argument cannot supplant evidence (MPEP 2145(I)).
Applicants' arguments that Strand teaches away from certain limitations (Remarks, Pg8/Pr1) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to Applicants' argument that Peterson does not disclose rising or settling of agglomerated material (Remarks, Pg9/Pr2), any density differences between particles and the host fluid will necessarily include buoyancy and gravimetric forces acting upon the emulsion and Peterson discloses and emulsion of oil in water having these density differences resulting in buoyancy and gravimetric forces acting upon the particles (C21/L18-21).
Claims 5 and 15
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that Becker is not analogous art (Remarks, Pg9/Pr-Pg10/Pr1), Becker also relates to voltage signals for using waves to separate particles (C32/L13-28).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claims 1-5, 11, and 19, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-5, 11, and 19 recite the limitation "ultrasonic drive signal" yet the specification does not define this term rendering the claim indefinite.  For purposes of examination, the limitation will be interpreted as a voltage signal consistent with the specification (Pr16,17,19,20,25,33,34,77,78,80,87).
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-14, and 16-19, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strand, et al., U.S. Publication No. 2006/0037915 (hereinafter "Strand") in view of Peterson, et al., U.S. Patent No. 4,759,775 (hereinafter "Peterson").
Applicants' claims are directed towards a system and a method.
Regarding Claims 1-4 and 6-10, Strand discloses in a first embodiment a system to concentrate and separate material from a fluid (Pg13/Pr80) comprising a chamber for 
Strand does not disclose in a first embodiment a flow rate of at least 200 mL/min, or the agglomerated material rises out of the acoustic standing wave.
Regarding Claims 11-14 and 16-18, Strand discloses in a first embodiment a method for separating material from a fluid, comprising providing the material in the fluid to an acoustophoretic system (Fig. 25) that comprises a chamber for receiving the material in the fluid, the chamber being sized to accommodate a flow (Fig. 25 (note suspended particles in fluid in upper left flow channel interpreted as material and upper and lower flow channels interpreted as flow chamber), Pg2/Pr11 (note suspension of particles in fluid and single flow chamber with two channels), Pg12/Pr76 (first and second channels interpreted as flow chamber)) at a flow rate considerably greater than 1 mL/min (Pg13/Pr80); and an ultrasonic transducer and an opposing reflector arranged across the chamber from each other (Fig. 25, items T1, M (mirror interpreted as reflector), Pg12/Pr72,76, Pg13/Pr81 (note ultrasonic operations in any of the disclosed fluid manifolds including that disclosed in Fig. 25)) in a direction that is transverse to gravity (Pg4/Pr19 (note any orientation possible)), wherein the ultrasonic transducer can be driven by an ultrasonic drive signal to generate an acoustic standing wave across a direction of mean flow in the chamber (Fig. 25 (note oscillating wave patterns emanating from transducer T1 perpendicular to flow I), Pg7/Pr49 (note use of variable frequency oscillators driven by voltage signal for use in any of the disclosed fluid manifolds including that disclosed in Fig. 25), Pg12/Pr76 (note generation of standing waves), Pg13/Pr80,81 (note use of ultrasonic manipulation of particles with voltage signal)); generating an acoustic standing wave in the chamber with the ultrasonic transducer and the reflector, such that the 
Strand does not disclose in a first embodiment a flow rate of at least 200 mL/min, or the agglomerated material rises out of the acoustic standing wave.
Strand discloses in a second embodiment "fluid may be transported through the ultrasonic cavity at rates of 1 mL/min … and may be considerably increased" (Pg13/Pr80).
Peterson also relates to an acoustophoretic separation system and method and discloses a material can rise out of the acoustic standing wave (Fig. 7B (note direction of aggregated droplets move upward in direction 166 while fluid flows from inlet 162 downward to outlet 172), C3/L44-49, C19/L21-45, C21/L16-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the system and method disclosed by Strand in the first embodiment with a flow rate of at least 200 mL/min as disclosed by Strand in the second embodiment because, according to Strand, the spacing between the transducer and reflector may be varied (Pg8/Pr54) such that the spacing could be varied as needed to achieve the desired flow rate. It would have also been obvious to combine the system disclosed by Strand with the material rising out of the acoustic standing wave disclosed by Peterson because, according to Peterson, the use of acoustic energy to separate 
Regarding Claim 19, Strand discloses in a first embodiment, a system to concentrate and separate material from a fluid (Pg13/Pr80), comprising a chamber for receiving material in a fluid (Fig. 25); an ultrasonic transducer and an opposing reflector arranged across the chamber from each other (Fig. 25, items T1, M (mirror interpreted as reflector), Pg12/Pr72,76, Pg13/Pr81 (note ultrasonic operations in any of the disclosed fluid manifolds including that disclosed in Fig. 25)) in a direction that is transverse to gravity (Pg4/Pr19 (note any orientation possible)), wherein the ultrasonic transducer can be driven by an ultrasonic drive signal to generate an acoustic standing wave across a direction of mean flow in the chamber (Fig. 25 (note oscillating wave patterns emanating from transducer T1 perpendicular to flow I), Pg7/Pr49 (note use of variable frequency oscillators driven by voltage signal for use in any of the disclosed fluid manifolds including that disclosed in Fig. 25), Pg12/Pr76 (note generation of standing waves), Pg13/Pr80,81 (note use of ultrasonic manipulation of particles with voltage signal)); the chamber being sized to include a cross-section dimension that is at least 8 times larger than a wavelength of the acoustic standing wave (Fig. 25 (note cross-section of flow chamber comprising upper and lower channels at least 8 times larger than wavelength)); and the generated acoustic standing wave includes a radial component and a linear component to form a three dimensional acoustic field that exerts an acoustic radiation force in three dimensions that traps and agglomerates the material against fluid drag force (Fig. 25, Pg12/Pr76 (note trapping of particles against fluid flow to allow aggregation)) such that the agglomerated 
Strand does not disclose in a first embodiment the chamber being sized to include a cross-section dimension that is at least 20 times larger than a wavelength of the acoustic standing wave; or such that the agglomerated material grows to a size that permits the agglomerated material to rise out of the acoustic standing wave.
Strand discloses in a second embodiment that those of ordinary skill in the art knew that the wavelength may be varied based upon need such that the dimensions of the cross-section of the flow chamber could be varied to be at least 20 times larger than a wavelength of the acoustic standing wave ( Pg1 /Pr3, Pg2/Pr9,11, Pg3/Pr15, Pg8/Pr54).
Peterson also relates to an acoustophoretic separation system and discloses a material can rise out of the acoustic standing wave (Fig. 7B (note direction of aggregated droplets move upward in direction 166 while fluid flows from inlet 162 downward to outlet 172), C3/L44-49, C19/L21-45, C21/L16-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the system disclosed by Strand in the first embodiment with the cross-section disclosed by Strand in the second embodiment because, according to Strand, the frequency and thus wavelength can be adjusted to maximize the forces capturing the particles at the antinodes (Pg1 /Pr3).  It would have also been obvious to combine the system disclosed by Strand with the material rising out of the acoustic standing wave disclosed by Peterson because, according to Peterson, the use of acoustic energy to separate emulsive mixtures would overcome problems with other separation 
Additional Disclosures Included:  Claims 2, 12: wherein the ultrasonic transducer can be drive by the ultrasonic drive signal at a constant frequency of excitation (Strand, Fig. 25 (note constant individual waves), Pg6/Pr49).  Claims 3, 13: wherein the ultrasonic transducer can be drive by the ultrasonic drive signal with a frequency sweep pattern where the effect of the frequency sweeping is to translate the collected material along the direction of the acoustic standing wave (Strand, Fig. 25; Pg12/Pr76).  Claims 4, 14: wherein the ultrasonic transducer can be drive by the ultrasonic drive signal in a frequency range of from about 10 kHz to about 100 MHz (Peterson, C7/L21-31 (note the prior art ranges overlaps the claimed range and that thus a prima facie case of obviousness exists,  In re Peterson, 315 F.3d 1325, 1330, (Fed. Cir. 2003); MPEP 2144.05)).  Claim 6: wherein the ultrasonic transducer is a piezoelectric transducer (Peterson, C13/L26-29 (note that it would have been obvious to simply substitute the transducer disclosed by Strand with the piezoelectric transducer disclosed by Peterson to obtain the predictable results of a transducer that produces a three dimensional field (Peterson, Figs. 6-7A (note three dimensional field produced by transducer 110), C17/L7-9))).  Claims 7, 16: wherein the material is oil droplets or cellular material (Peterson, C3/L32-36,44-49).  Claims 8, 17: wherein the radial component and the linear component create localized regions of high and low pressure for trapping the oil droplets or cellular material (Peterson, Abstract).  Claim 9: wherein the chamber is oriented in a vertical direction (Strand (alternate embodiment), Fig. 3 (note vertical orientation of flow chamber comprised of first channel 50 and second channel 52), Pg7/Pr51 (note that it would have been obvious to combine the alternate embodiment disclosed by Strand with the device disclosed by Strand and Claims 10, 18: the chamber being sized to include a cross-section dimension that is at least 20 times larger than a wavelength of the acoustic standing wave (Strand, Pg1 /Pr3, Pg2/Pr9,11, Pg3/Pr15, Pg8/Pr54 (note that it would have been obvious to use the claimed cross-section because, according to Strand, the frequency and thus wavelength can be adjusted to maximize the forces capturing the particles at the antinodes (Pg1 /Pr3))).

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strand, et al., U.S. Publication No. 2006/0037915 (hereinafter "Strand") in view of Peterson, et al., U.S. Patent No. 4,759,775 (hereinafter "Peterson") as applied to Claims 1 and 11, respectively above, and further in view of Becker, et al., U.S. Patent No. 6,641,708 (hereinafter "Becker").
Applicants' claims are directed towards a system and a method.
Regarding Claims 5 and 15, the combination of Strand and Peterson discloses the system of Claim 1 and the method of Claim 11 except wherein the ultrasonic transducer can be drive by the ultrasonic drive signal with a voltage in a range of from about 1 volt to about 100 volts.
Becker also relates to an acoustophoretic separation system to separate particles using waves created by voltage signals (C32/L13-28) and discloses driving an ultrasonic transducer with a voltage in a range of from about 1 volt to about 50 volts (C8/L67-C9/L2).
It would have been obvious to one of ordinary skill in the art at the  time the claimed invention was made to operate the system and method disclosed by Strand and Peterson .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779